Citation Nr: 1725986	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert v. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972 and from January 1984 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The January 2008 rating decision denied a compensable rating for amputation of the distal left ring finger.  A notice of disagreement was received in January 2008, a statement of the case was issued in June 2008, and a substantive appeal was received in June 2008.

In August 2009, the Veteran testified on the matter of entitlement to an increased rating for amputation for distal left ring finger at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In April 2011, the Board granted entitlement to a 10 percent rating for the Veteran's amputation of the distal left ring finger, effective July 28, 2006, and remanded for additional development the claim of entitlement to a rating in excess of 10 percent for this disability.

The left finger claim was again remanded in April 2014 so that a directive that was made in the April 2011 Board remand could be fulfilled.  

The December 2014 Joint Motion states that the TDIU appeal "arises from an April 2007 claim for increased rating that was adjudicated in a January 2008 rating decision" and that, "during the pendency of his appeal from the April 2011 decision, Appellant filed a VA Form 9 wherein he indicated that he was unable to obtain full-time employment due to his psychiatric and headache disabilities."  This issue was remanded for Board adjudication.  In May 2015, the Board remanded this claim for issuance of a statement of the case.  The statement of the case was issued in November 2015, and the Veteran submitted a VA Form 9 to perfect his appeal in January 2016.  


FINDING OF FACT

The Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by letters dated in July 2009 and April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.  

The Veteran has claimed entitlement to a TDIU.  

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15 (2016).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent. 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.

During the appeals period, prior to August 1, 2011, the Veteran was in receipt of a combined 70 percent rating.  On and after October 1, 2011, he has been in receipt of a combined 80 percent rating.  For all disabilities except for one, the Veteran's ratings were identical during both periods.  The Veteran's ratings were as follows: migraine headaches (50 percent); generalized anxiety disorder (30 percent prior to August 1, 2011, and 50 percent on and after October 1, 2011); tinnitus (10 percent); amputation of distal left ring finger (10 percent); GERD, status post Nissen fundoplasty with well-healed residual scars (10 percent); exostosis, dorsum of right foot (0 percent); exostosis, dorsum of left foot (0 percent); rotator cuff syndrome, left shoulder, status post arthroscopic acromionectomy (0 percent); status post medial meniscus, left knee (0 percent); hearing loss, bilateral (0 percent); scar, dorsum left foot (0 percent); scar, left knee (0 percent); scar, arthroscopic left shoulder (0 percent); scar, dorsum right foot (0 percent); and recurrent sensory radiculopathy and anterior sensory numbness, left thigh (0 percent).

Thus, the Veteran satisfied the schedular rating criteria for the entire appeals period, and the question becomes whether he is precluded from securing and following a substantially gainful occupation by reason of service-connected disabilities.

Following review of the record, the Board finds that entitlement to a TDIU is warranted.  

On his June 2011 TDIU claim form, the Veteran reported that he worked in aviation electronics in the United States Navy from January 1969 to January 2003, but he has not worked full time since service.  He reported that he is prevented from securing or following any substantially gainful employment due to service-connected migraine headaches, anxiety, and gastroesophageal reflux disease (GERD).  He reported that he completed two years of college.

With respect to his service-connected amputation of the distal segment of the ring finger of the left hand, early evidence notes that the Veteran has trouble picking up a paper clip or doing any other meaningful tasks with it specifically in mind.  (See July 2006 VA amputation examination report.)  It has been noted that he has flares of pain when he bumps his finger, but otherwise his disability should not limit him from any occupational opportunity.  (See August 2007 and September 2008 VA amputation examination reports.)  A July 2011 occupational therapy addendum to the July 2011 examination report notes that there is reported to be a decrease in the ability to stir or support with the left hand for fine motor activities, such as eating, writing, and buttoning.  He has a decreased ability to fully support and hold items in the left hand.  On testing, grip strength was within normal limits.  The examiner concurred with the Veteran's assessment that the problem was more with residual finger pain than it was with loss of function.  

Later evidence reflects that the Veteran is still able to engage in physical and sedentary employment, as well as activities of daily living, despite his finger disability.  (See September 2016 VA amputations examination reports.)  The Veteran has reported that he enjoys working on model trains, an activity that would presumably require dexterity.  (See August 2007 VA mental disorders examination report.)  It has been noted that this disability results in pain rather than impaired function.  He has reported that this disability interfered with his work at times but not enough to incapacitate him from work.  (See September 2008 VA amputation examination report.)  It has been noted that he is a retired mechanic and that he still works on his own cars, and that the finger amputation has not affected his grip.  (See July 2011 VA amputations examination report.)

It has been determined that the Veteran's GERD would impact his ability to work in that he has a significant voice disturbance due to a long history of GERD-related complications that would make any job requiring frequent talking very difficult and something to be avoided.  (See August 2016 VA esophageal conditions examination report.)

His anxiety disorder has been described as causing mild (see August 2007 and VA mental disorders examination report) or mild to moderate (see August 2006, October 2008, and July 2011 VA mental disorders examination reports) impairment.  The types of impairment in functioning that are caused are described in detail in the examinations.  The August 2007 report notes that the Veteran was currently employed part-time, and it notes that his generalized anxiety disorder has a mild impact on his social and industrial functioning.  The October 2008 examination report noted that difficulty concentrating would mildly impair his job performance.  It has been noted that the Veteran may have some increased anxiety symptoms if he works in large crowds that may cause occasional social and occupational decrease in work efficiency.  (See September 2016 VA mental disorders examination report.)  

The July 2011 VA audio examination report notes that the Veteran's hearing loss and tinnitus may cause some difficulty in employment settings that rely heavily on spoken communication.  

Neurological disorder examinations were conducted by the same examiner in July 2006 and September 2016.  He found the employability question difficult to answer, noting that the frequency and severity of projected work absences would cause inordinate work absence for some such that, if the employer were unwilling or unable to accommodate, the Veteran could not work.  However, the examiner noted that he has several patients who continue to be gainfully employed despite this disability.  

A February 2015 private vocational assessment, based on review of the record and interview of the Veteran, concluded that the Veteran's service-connected disabilities have resulted in an inability to secure or follow a substantially gainful occupation since January 2003.  This report includes a detailed description of the Veteran's pertinent medical history and his current symptomatology.  In particular, the Veteran reported that, for the year prior to his retirement from service, he was taking excessive unplanned absences, mainly due to migraines, which he estimates to have totaled 60 days in 2002.  He reported that he sees a neurologist every two months for Botox injections to decrease the intensity of his migraines, which still occur approximately 15 times per month and during which he has to isolate in a quiet, dark room.  

The private September 2016 vocational assessment addendum opines that the Veteran's psychiatric disability results in poor concentration, anxiety, and irritability.  He opined that his service-connected orthopedic limitations, migraines, and generalized anxiety disorder cause him an inability to stay on task and concentrate.  The need to be isolated resulted in excessive absenteeism, which would not have been tolerated in another work setting by another employer.  His headache disorder also caused excessive absenteeism.  

His migraine headaches appear to cause the most interference with his employment, causing him to miss work.  (See VA examination reports.) 

A March 2017 private vocational assessment also determined that the Veteran "is disabled and unable to secure and maintain substantial gainful employment."  She noted that the Veteran's migraines, anxiety, and limited use of the left hand would render him unable to perform even basic work requirements.  The frequency and severity of his migraines would prevent him from attending work on a consistent schedule and would likely prevent him from attending work one day per week.  He would also likely need to take breaks and leave the workstation at unscheduled times due to nausea and migraines resulting from migraine headaches.  

Anxiety would result in him being off task more than 10 percent of the work day.  He would also need to work in isolation, away from supervisors, coworkers, and the general public due to anxiety and possible workplace altercations.  His inability to be reliable and productive because of his service-connected disabilities precludes even sedentary employment.

In the case at hand, the Board finds that the private vocational assessments are probative and persuasive.  The vocational experts are qualified through education, training, or experience to provide competent evidence on the Veteran's occupational functioning under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Their reports demonstrate a thorough understanding of the Veteran's history in this case, as they contain highly-detailed discussions of the contents of the claims file and of interviews with the Veteran.  They contain probative discussions of how the limitations caused by the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  For these reasons, the Board finds the February 2015 (with the September 2016 addendum) and March 2017 vocational assessments are highly probative and persuasive evidence in this case.

In short, the Board finds that the evidence in favor of finding that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment is more probative than the evidence that suggests the Veteran is not precluded from such employment due to service-connected disabilities.  Therefore, the Board finds that entitlement to a TDIU is warranted.



ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


